Exhibit 10.18
AGREEMENT
          THIS AGREEMENT, entered into this 30 day of April 2008, is by and
between Accelerated Innovation LLC, a Delaware Limited Liability Company having
its principal place of business at 1033 U.S. Highway 46E, Suite A204, Clifton,
NJ 07013 (“Accelerated”), Cervical Xpand, LLC, a New Jersey Limited Liability
Company having its principal place of business at 1033 U.S. Highway 46E, Suite
A204, Clifton, NJ 07013 (“Cervical Xpand”) and Richard H. Rothman, M.D., Ph.D.,
an individual residing at Two Independence Place, 6th & Locust Walk, #2201,
Philadelphia, PA 19106 (“Rothman”).
          Whereas, Accelerated is the owner of all right, title and interest in
certain technology related to spinal, hip and knee orthopedic devices and
instruments, including, but not limited to the patent applications set forth in
Exhibit A (hereinafter, “Accelerated Technology”); and
          Whereas, Cervical Xpand is the owner of all right, title and interest
in certain technology related to the Accin Helibone Hourglass VBR System for
Spinal Surgery, including, but not limited to the patent applications set forth
in Exhibit B (hereinafter, “Cervical Xpand Technology”); and
          Whereas, Rothman has certain knowledge and expertise in the field of
spinal surgery and assisted Accelerated in the development and commercialization
some of Accelerated’s Technology; and
          Whereas, Rothman has certain knowledge and expertise in the field of
spinal surgery with VBR devices, and assisted Cervical Xpand in the development
and commercialization some of Cervical Xpand’s Technology; and
          Whereas, Rothman assisted Accelerated in the development and/or
commercialization some of the Accelerated Technology; and
          Whereas, Rothman assisted Cervical Xpand in the development and/or
commercialization some of the Cervical Xpand Technology; and
          Whereas, the parties recognize Rothman’s on-going relationship as a
volunteer faculty member with Thomas Jefferson University (the “University”).
          NOW, THEREFORE, for good and valuable consideration, the receipt for
and sufficiency of which is hereby acknowledged, Rothman does hereby represent
and warrant as follows:
1.1. Rothman hereby represents and warrants that the subject matter of Rothman’s
research and/or services performed for University is not related to Rothman’s
contributions to the Accelerated Technology and to the Cervical Xpand
Technology.
1.2. Rothman hereby represents and warrants that Rothman will not assert any
rights in any Accelerated Technology or any Cervical Xpand Technology.
1.3. Rothman hereby represents and warrants that his contributions to the
inventions as disclosed in the Accelerated Technology and the Cervical Xpand
Technology are not subject to any pre-existing or co-existing obligations to any
third party.


Page 1 of 7



--------------------------------------------------------------------------------



 



1.4. Rothman hereby represents and warrants that Rothman’s contributions to the
Accelerated Technology and the Cervical Xpand Technology did not violate any of
his outstanding obligations with the University, including his obligations under
the University’s Intellectual Property policy.
1.5. Rothman hereby represents and warrants that to Rothman’s knowledge, no
composition, method, software or device incorporating his inventions would
infringe any patent, copyright or other proprietary right of any third party.
1.6. Rothman hereby represents and warrants that Rothman has no other
obligations to assign any inventions made, conceived or reduced to practice
during his relationship with Accelerated or Cervical Xpand.
1.7. Rothman hereby represents and warrants that the terms of this Agreement are
not inconsistent with any other contractual or legal obligations that Rothman
may have or with the policies of any institution or company with which Rothman
is or was associated.
1.8. Rothman hereby represents and warrants that all of Rothman’s contributions
to the Accelerated Technology and to the Cervical Xpand Technology were
Rothman’s original work and that, to Rothman’s knowledge, none of his inventions
or any development, use, production, distribution, or exploitation thereof will
infringe, misappropriate, or violate any intellectual property or other right of
any other person or entity (including, without limitation, Rothman).
1.9. Rothman has the full right to enter into this Agreement and to provide
Accelerated and Cervical Xpand with the representations and warranties and
rights provided for herein.
2. MISCELLANEOUS PROVISIONS.
2.1. Assignment:
This Agreement cannot be assigned by either party without the prior written
consent of the other party, which will not be unreasonably withheld, except that
Accelerated and Cervical Xpand may assign this Agreement to any successor of all
or substantially all of its business to which this Agreement relates without the
prior written consent of Rothman.
2.2. Binding Effect:
This Agreement will be binding on and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, successors, and assigns.
2.3. Force Majeure:
No party will be in default or otherwise liable for any delay in or failure of
its performance under this Agreement if such delay or failure arises by any
reason beyond its reasonable control, including any act of God, any acts of the
common enemy, terrorism, the elements, earthquakes, floods, fires, epidemics,
riots, failure or delay in transportation or communications, or any other act or
failure to act by another party or such other party’s employees, agents, or
contractors; provided, however, that lack of funds will not be deemed to be
reasons beyond a party’s reasonable control. The parties will promptly inform
and consult with each other as to any of the

Page 2 of 7



--------------------------------------------------------------------------------



 



above causes, which in their judgment may or could be the cause of a delay in
the performance of this Agreement.
2.4. Waiver:
The failure of any party to enforce any of the provisions hereof will not be
construed to be a waiver of the right of such party thereafter to enforce such
provisions or any other provisions.
2.5. Governing Law:
This Agreement will be governed for all purposes by the laws of the State of New
Jersey. If any provision of this Agreement is declared void, such provision will
be deemed severed from this Agreement, which will otherwise remain in full force
and effect.
2.6. Jurisdiction; Service of Process:
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement shall be subject to the exclusive
jurisdiction of the state and federal courts located in the State of New Jersey.
2.7. Costs:
Rothman agrees that if he is held by any court of competent jurisdiction to be
in violation, breach, or nonperformance of any of the terms of this Agreement,
then he will pay all costs of such action or suit, including reasonable
attorneys’ fees.
2.8. Section Headings; Construction:
The heading appearing at the beginning of the several sections making up this
Agreement have been inserted for identification and reference purposes only and
will not be used in the construction and interpretation of this Agreement.
2.9. Remedies:
2.10. All rights conferred under this Agreement or by any other instrument or
law will be cumulative and may be exercised singularly or concurrently.
2.11. Amendments:
This Agreement may only be amended, changed, or modified in a writing signed by
both parties.
2.12. Relationship of the Parties:
Each party is acting as an independent contractor and not as employee, agent,
partner, or joint venturer with the other party for any purpose. Except as
provided in this Agreement, neither party will have any right, power, or
authority to act or to create any obligation, express or implied, on behalf of
the other.

Page 3 of 7



--------------------------------------------------------------------------------



 



2.13. Counterparts:
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement, and all of which, when taken
together, will be deemed to constitute one and the same Agreement.
2.14. Entire Agreement:
The parties agree that this Agreement constitutes the complete and exclusive
statement of the agreement between them as to the specific subject matter
hereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Page 4 of 7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereby intending to be legally bound, have
caused this Agreement to be executed by their duly authorized representatives.

              AGREED TO AND ACCEPTED BY:        
 
            Richard H. Rothman, M.D. Ph.D   Accelerated Innovation LLC
 
           
By:
  /s/ Richard H. Rothman   By:   /s/ Michael Kvitnitsky
 
           
 
     (Signature)          (Signature)
 
           
Name:
  Richard H. Rothman   Name:   Michael Kvitnitsky
 
           
 
     (Print)        
 
           
Date: 4-30-2008
  Date: 4-30-2008
 
                    Cervical Xpand LLC
 
           
 
      By:   /s/ Michael Kvitnitsky
 
           
 
             (Signature)
 
           
 
      Name: Michael Kvitnitsky
 
           
 
      Date: 4-30-2008

          Acknowledged By University:
 
       
By:
       
 
 
 
   (Signature)    
 
       
Name:
       
 
 
 
   (Print)    
 
       
Date:
       
 
 
 
   

Page 5 of 7



--------------------------------------------------------------------------------



 



EXHIBIT A

                  PATENT         KGGD   APPLICATION   DATE     NO.   NO.   FILED
  TITLE OF INVENTION
622/2
  60/658,365)   (03/03/05)   DYNAMIC STABILIZER
622/2A
  11/186,699   07/21/05   VERTEBRAL STABILIZATION USING FLEXIBLE RODS
622/2B
  11/325,104   1/4/06   METHODS AND APPARATUS FOR VERTEBRAL STABILIZATION USING
SLEEVED SPRINGS
 
  60/658,365)   (3/3/05)  
622/3
  11/348,594
60/658,313)   02/07/06
(03/03/05)   METHODS AND APPARATUS FOR PROVIDING A RETAINER FOR A BONE
STABILIZATION DEVICE
622/5
  60/658,227)   (03/03/05)   PEDICLE SCREW
622/5A
  11/360,708   02/23/06   SPINAL STABILIZATION USING BONE ANCHOR AND ANCHOR SEAT
WITH TANGENTIAL WITH LOCKING FEATURE
622/5B
  11/360,707   02/23/06   SPINAL STABILIZATION USING BONE ANCHOR SEAT AND CROSS
COUPLING WITH IMPROVED LOCKING FEATURE
622/6
  11/385,083
60/665,010)   03/21/06
(03/24/05)   METHOD AND APPARATUS FOR BONE STABILIZATION
622/7
  11/376,977   03/16/06   INTERVERTEBRAL DISC REPLACEMENT DEVICE
 
  60/665,009   (03/24/05)    
622/8
  Non-Provisional No.   05/26/05   COATED MATERIAL PEDICLE SCREW AND ROD
 
  11/137,963        
622/9
  11/443,425   05/30/06   VERTEBRAL FACET STABILIZER
 
  60/688,421   (06/08/05)    
622/10
  11/488,817   07/18/06   INTERVERTEBRAL DISC REPLACEMENT DEVICE WITH RESILIENT
SUPPORT

Page 6 of 7



--------------------------------------------------------------------------------



 



EXHIBIT B

                  PATENT         KGGD   APPLICATION   DATE     NO.   NO.   FILED
  TITLE OF INVENTION
622/4A
  Non-Provisional No.   07/07/05   INTERVERTEBRAL STABILIZER
 
  11/176,915        
 
  (Provisional No.   (03/03/05)    
 
  60/658,345)        
622/4 PCT
  PCT/US05/27506   08/03/05   INTERVERTEBRAL STABILIZER
622/4B
  Non-Provisional No.   07/07/05   CERVICAL INTERVERTEBRAL STABILIZER
 
  11/176,916        
 
  (Provisional No.   (03/03/05)    
 
  60/658,345)        
622/4C
  Non-Provisional No.   07/07/05   ANTERIOR LUMBAR INTERVERTEBRAL STABILIZER
 
  11/176,717      
 
  (Provisional No.   (03/03/05)    
 
  60/658,345)        
622/4D
  Non-Provisional No.   07/07/05   POSTERIOR LUMBAR INTERVERTEBRAL STABILIZER
 
  11/176,175        
 
  (Provisional No.   (03/03/05)    
 
  60/658,345)        
622/4E
  Non-Provisional No.
11/176,914   07/07/05   INTERVERTEBRAL STABILIZER, METHODS OF USE AND
INSTRUMENTATION THEREFOR
 
  (Provisional No.   (03/03/05)    
 
  60/658,345)        
622/4 EP
  05778926.5-1257   August 8, 2007   INTERVERTEBRAL STABILIZER, METHODS OF USE
AND INSTRUMENTATION THEREFOR

Page 7 of 7